Blume, Justice.
The proceedings in this ease were the same as those in the case of State v. Kusel, this day decided, except only that the trial in this case was commenced on April 10, 1922, and except further, that no written objections were filed in this ease to the filing of the amended information herein. The reasons, therefore, given in the opinion in the Kusel case control this case. Accordingly finding no prejudicial error in the record, the judgment of the lower court herein should be, and the same is hereby in all things affirmed.
Kimball, J., and District Judge Metz concur, the latter sitting in place of Potter, Ch. J., who did not sit.